COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00074-CR


Jeffrey Allan Maxwell                      §    From the 43rd District Court

                                           §    of Parker County (CR11-0273)

v.                                         §    December 19, 2013

                                           §    Opinion by Justice Meier

The State of Texas                         §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment.          The judgment is modified by

deleting the language ordering cumulation of Jeffrey Allan Maxwell’s sentences.

It is ordered that the judgment of the trial court is affirmed as modified.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By _________________________________
                                         Justice Bill Meier